Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 10, the use of “may” within the definition of R2 renders the claims indefinite, because it is unclear if or to what extent the language denoted by “may” is a definitive limitation; if the language in question is optional, then it should be so stated.
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
4.	Claims 1, 2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2013/0317252 A1).
	Nishimura et al. disclose isocyantoalkyl (meth)acrylates that meet those claimed, wherein it is taught that the presence of trimers, resulting from the trimerization of the isocyantoalkyl (meth)acrylates, causes cloudiness and discoloration.  Nishimura et al. further disclose that when the trimers are prevented from forming, these purity issues are prevented.  See paragraphs [0006], [0029], [0038]-[0041], [0076], [0078], and [0086].  Though Nishimura et al. fail to disclose the claimed quantity of the trimer compound, the position is taken that one would have been motivated from these teachings, especially the teachings within paragraph [0076] and Example 1 (paragraph [0078], to suppress the formation of the trimers as much as possible to promote stability.  Furthermore, regarding claims 4 and 6, in view of the amounts disclosed within paragraph [0015], the position is taken that it would have been obvious to utilize compound (A) in the claimed amount.
5.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2013/0317252 A1) in view of WO 2018/070541 A1 (EP 3527603 A1 being an English language equivalent).
	Nishimura et al. disclose isocyantoalkyl (meth)acrylates that meet those claimed, wherein it is taught that the presence of trimers, resulting from the trimerization of the isocyantoalkyl (meth)acrylates, causes cloudiness and discoloration.  Nishimura et al. further disclose that when the trimers are prevented from forming, these purity issues 
6.	Though the primary reference fails to disclose the reaction of compound (A) with active hydrogen compounds, the reaction of such compounds with such reactants, as alcohols, was known at the time of invention, as evidenced by WO 2018/070541 A1.  See paragraphs [0077]+ within EP 3527603 A1.  Therefore, the position is taken that it would have been obvious to react the composition of Nishimura et al. with active hydrogen compounds to obtain unsaturated compounds possessing the clarity and stability properties in accordance with the teachings of the primary reference.
7.	Claims 3, 5, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	Claims 10 and 11  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.


/RABON A SERGENT/Primary Examiner, Art Unit 1765